DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8, 10-15, and 17-25 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/21/2022 are acknowledged. Claims under consideration in the instant office action are claims 1-8, 10-15, and 17-25.
 Applicants' arguments, filed 06/21/2022, have been fully considered and they are deemed to be persuasive regarding the rejections under 35 USC 112 and 103. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-18, 20-30, and 32-36 of copending Application No. 15/722,208 (reference application) in view of Chen et al. (Tetrabenazine for the Treatment of Hyperkinetic Movement Disorders: A Review of the Literature, Clinical Therapeutics, 2012, 34(7), pp. 1487-1504), and Tammenmaa et al. (Cholinegric medication for neuroleptic –induced tardyskinesia, Cochrane Database of Systematic Review, 2002, issue 3. Art. No: CD000207).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of treating abnormal involuntary movement by administering deutetrabenazine.  Application No. 15/722,208 is drawn towards methods of treating abnormal involuntary movements by administering deutetrabenazine.  Application No. 15/222,208 recites a method of treating abnormal involuntary movement in a subject having Tardive Dyskinesia, wherein if the subject is male, the subject does not have a QTcF value> 450 ms on a 12-lead electrocardiogram (ECG) at baseline; or wherein if the subject is female, the subject does not have a QTcF value> 460 ms on a 12-lead electrocardiogram (ECG) at baseline, comprising administering to a subject deutetrabenazine in an amount of about 24 mg, wherein administration results in an improvement in motor function.
The claim of Application No. 15/722,208 (filed on 09/04/2020) does not recite Tardive Dyskinesia in a subject wherein the subject has a history of dopamine receptor antagonist use.
Chen et al. teaches Tardive Dyskinesia as commonly characterized by dopamine antagonist use (e.g. metoclopramide, neutroleptic agents) () (pg. 1496, left column, first paragraph).  
Tammenmaa et al. teaches that Tardive dyskinesia remains a troublesome adverse effect of conventional antipsychotic (neuroleptic) medication. It has been proposed that tardive dyskinesia could have a component of central cholinergic deficiency. Cholinergic drugs have been used to treat tardive dyskinesia (See Background, page 1). Tammenmaa et al. teaches type of participants: People with schizophrenia or any other serious mental illness, diagnosed by any criteria, irrespective of gender, age or nationality who: 1. Required the use of neuroleptics for more than three months. 2. Developed tardive dyskinesia during neuroleptic treatment (diagnosed by any criteria at baseline of the trial and at least one other occasion). 3. For whom the dose of neuroleptic medication had been stable for one month or more before the trial and during the trial (see bridging paragraph pages 3-4). Furthermore, Tammenmaa et al. teaches that Beckham 1981 studies with patient with schizophrenia diagnosis who has history of taking antipsychotic dose for more than 4 months, having mean duration psychiatric ill ~17 years, the mean age being 55 years, ranging from 23-77 years old (see page 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the subject has a history of dopamine receptor antagonist use, as suggested by Chen et al. (2012) and Tammenmaa et al (2002), and produce the instant invention.
One of ordinary skill in the art would have been motivated to select a patient population wherein the subject has a history of dopamine receptor antagonist use, which are known to be associated with patients with Tardive Dyskinesia as taught by Chen, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-8, 10-15 and 17-25 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                         
/SAVITHA M RAO/Primary Examiner, Art Unit 1629